Citation Nr: 0943777	
Decision Date: 11/17/09    Archive Date: 11/25/09

DOCKET NO.  04-16 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for a left hip disorder, to 
include mild degenerative changes of the left hip, with 
residuals of pinning due to history of slipped capital 
femoral epiphysis.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The Veteran had active service from May 25, 1970 to August 
17, 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) based upon the appeal of an April 2003 rating 
decision of the Department of Veterans Affairs (VA) St. 
Louis, Missouri, Regional Office (RO) that denied the 
Veteran's claim of entitlement to service connection for a 
left hip disorder, characterized as mild degenerative changes 
of the left hip, with residuals of pinning due to history of 
slipped capital femoral epiphysis.

In August 2004, the Veteran provided testimony at his local 
RO before a Decision Review Officer.  In May 2005, the 
Veteran appeared at the RO and testified at a Video 
Conference Board hearing before the undersigned Veterans' Law 
Judge situated in Washington, D.C.  

In December 2005, the Board denied the Veteran's claim of 
entitlement to service connection for a left hip disorder, to 
include mild degenerative changes of the left hip, with 
residuals of pinning due to history of slipped capital 
femoral epiphysis.

The Veteran appealed this denial to the United States Court 
of Appeals for Veterans Claims (Court).  In a September 2006 
Order, the Court remanded the issue back to the Board for 
compliance with instructions included in a September 2006 
Joint Motion for Remand.

The Board remanded this claim in December 2006 for additional 
evidentiary development to comply with the September 2006 
Joint Motion for Remand instructions.  In October 2008, the 
Board remanded the claim to cure a procedural defect.  




FINDINGS OF FACT

1.  The Veteran's left hip disorder, currently characterized 
as mild degenerative changes of the left hip, with residuals 
of pinning due to history of slipped capital femoral 
epiphysis, was shown on entry examination to have pre-existed 
the Veteran's period of service.

2.  The Veteran's pre-existing left hip disorder did not 
increase in severity during the Veteran's period of service 
beyond the natural progress of the disease, was not shown by 
competent medical evidence to have been permanently 
aggravated therein, and has not been shown by competent 
medical evidence to have been aggravated by any disorder of 
service origin.


CONCLUSION OF LAW

The Veteran's pre-existing left hip disorder, characterized 
as mild degenerative changes of the left hip, with residuals 
of pinning due to history of slipped capital femoral 
epiphysis, was not aggravated by service or a service-
connected disorder, and service connection for a left hip 
disorder is not warranted.  38 U.S.C.A. §§ 1110, 1153, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 
3.306, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking service connection for a left hip 
disorder.  He has asserted that although a left hip injury 
and surgery to correct that injury pre-existed his period of 
service, it was permanently aggravated therein.  
Specifically, he states that he had pins put into his left 
hip four years prior to his entry into service, and that 
after surgery he had no pain or problems with the hip for 
those four years.  He claims that after several weeks of 
exercise at boot camp, he had severe pain, and that the 
injury in service was permanent because the pain has never 
subsided.  

In the interest of clarity, the Board will initially address 
the matter of whether this case has been appropriately 
developed for appellate purposes.  Thereafter, the Board will 
present pertinent laws and regulations and analyze the 
appellant's claim.

VA's Duties to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
service connection for the disability on appeal.  
Specifically, the discussions in the December 2002, November 
2003 and January 2007 VCAA letters have informed the 
appellant of the information and evidence necessary to 
warrant entitlement to service connection for his left hip 
disorder.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The requirements of 38 C.F.R. § 3.159(b)(1) have been met.  
The Board finds that all notice required by VCAA and 
implementing regulations was furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

In this case, the RO's decision came before complete 
notification of the Veteran's rights under the VCAA.  It is 
arguable that the VCAA notice was not timely.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The Board finds, 
however, that any defect with respect to the timing of the 
VCAA notice in this case was harmless error for the reasons 
specified below.  Subsequent to the rating decision on 
appeal, the RO did provide notice to the claimant regarding 
what information and evidence was needed to substantiate the 
claim and the Veteran has had the chance to submit evidence 
in response to the VCAA letters.  Under these circumstances, 
the Board finds that all notification and development action 
needed to render a fair decision on the claim decided herein 
has been accomplished and that adjudication of the claim, 
without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

The Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman, supra.

In the present appeal, the Veteran was provided with notice 
of what types of information and evidence were needed to 
substantiate his claim in the December 2002, November 2003 
and January 2007 VCAA letters and he was also provided with 
notice of the types of evidence necessary to establish an 
effective date or a disability evaluation for the issue on 
appeal in the January 2007 letter. 

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The Veteran has been afforded appropriate VA 
examinations.  To that end, when VA undertakes to provide a 
VA examination or obtain a VA opinion, it must ensure that 
the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  The Board finds that the VA 
opinions obtained in this case are more than adequate, as 
they are predicated on a full reading of the medical records 
in the Veteran's claims file.  The opinions consider all of 
the pertinent evidence of record, to include private and VA 
medical records as well as the service treatment records and 
the Veteran's self-reported medical history, and provide 
rationales for the opinions stated.  The Board notes that its 
December 2006 remand directed that the Veteran be examined by 
an orthopedic physician to determine if the Veteran's left 
hip disability permanently increased in severity as a result 
of his active duty service.  A VA examination was conducted 
in January 2007.  However, the qualifications of the examiner 
who conducted the January 2007 VA examination are not 
apparent.  The Court has ruled that there is a "presumption 
of regularity" under which it is presumed that Government 
officials have properly discharged their official duties.  
Clear evidence to the contrary is required to rebut the 
presumption of regularity.  See Ashley v. Derwinski, 2 Vet. 
App. 307, 311 (1992) (citing United States v. Chemical 
Foundation, Inc., 272 U.S. 1, 14-15 (1926)).  While the 
Ashley case dealt with regularity of procedures at the Board, 
in Mindenhall v. Brown, 7 Vet. App. 271 (1994), the Court 
applied this presumption of regularity to procedures at the 
RO.  The Veteran has not argued that the examiner who 
conducted the January 2007 VA examination was not an 
orthopedic physician.  VA is not required to "prove" that the 
examiner was an orthopedic surgeon; as a matter of law, it is 
the Veteran who must rebut the presumption of regularity.  He 
has not done so.  Accordingly, the Board finds that VA's duty 
to assist with respect to obtaining a VA examination or 
opinion has been met.  

Significantly, the Board notes that, when the issue on appeal 
was before the Court, no argument was made regarding the 
inadequacy of the VCAA notification.  

The Board finds that the requirements of 38 C.F.R. 
§ 3.159(c)(4) have been met.  No additional pertinent 
evidence has been identified by the appellant as relevant to 
the issue on appeal.  Under the circumstances of this 
particular case, no further action is necessary to assist the 
appellant.




Relevant law and regulations

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. § 1110, 38 C.F.R. § 3.303(a).

Notwithstanding the lack of evidence of disease or injury 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  See 
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

VA regulations provide that every veteran shall be taken to 
have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of examination, acceptance, and 
enrollment.  38 C.F.R. § 3.304(b).  The presumption of 
soundness attaches only where there has been an induction 
examination that did not detect or note the disability that 
the veteran later complains about.  See Bagby v. Derwinski, 
1 Vet. App. 225, 227 (1991).  The regulations expressly 
provide that the term "noted" signifies "[o]nly such 
conditions as are recorded in examination reports."  38 
C.F.R. § 3.304(b).  A "[h]istory of preservice existence of 
conditions recorded at the time of examination does not 
constitute a notation of such conditions."  Id. at (b)(1).

In Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), the 
effect of 38 U.S.C.A. § 1111 on claims for service-connected 
disability was summarized:

When no pre-existing condition is noted upon entry into 
service, the veteran is presumed to have been sound upon 
entry.  The burden then falls on the government to rebut the 
presumption of soundness by clear and unmistakable evidence 
that the veteran's disability was both pre-existing and not 
aggravated by service.  The government may show a lack of 
aggravation by establishing that there was no increase in 
disability during service or that any "increase in disability 
[was] due to the natural progress of the" pre-existing 
condition.  38 U.S.C. § 1153.  If this burden is met, then 
the veteran is not entitled to service-connected benefits.  
However, if the government fails to rebut the presumption of 
soundness under 38 U.S.C.A. § 1111, the veteran's claim is 
one for service connection.  This means that no deduction for 
the degree of disability existing at the time of entrance 
will be made if a rating is awarded.  See 38 C.F.R. § 3.322.

On the other hand, if a pre-existing disorder is noted upon 
entry into service, the veteran cannot bring a claim for 
service connection for that disorder, but the veteran may 
bring a claim for service-connected aggravation of that 
disorder.  In that case 38 U.S.C.A. § 1153 applies and the 
burden falls on the veteran to establish aggravation.  See 
Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the 
presumption of aggravation under 38 U.S.C.A. § 1153 arises, 
the burden shifts to the government to show a lack of 
aggravation by establishing "that the increase in disability 
is due to the natural progress of the disease."  38 U.S.C. § 
1153; see also 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417; 
Wagner, 370 F.3d at 1096 (Fed. Cir. 2004).

If the veteran has a condition that pre-existed military 
service, the issue becomes whether the disease or injury was 
aggravated during service.  A pre-existing injury or disease 
will be considered to have been aggravated by active service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progression of the disease.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. 1153 (West 2002); 
38 C.F.R. 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 
(1995).  Temporary or intermittent flare-ups of a pre-
existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition itself, as contrasted with mere symptoms, has 
worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 
(1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt 
v. Derwinski, 1 Vet. App. 292, 297 (1991).

Further, in Allen v. Brown, 7 Vet. App. 439 (1995), the Court 
held that "when aggravation of a veteran's non-service-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation."


Competency and Credibility

The Veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the Veteran as a lay 
person has not been shown to be capable of making medical 
conclusions; thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Competent medical evidence means evidence provided 
by a person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 
(2004).  A lay person is generally not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 
Vet. App. 124, 127 (1998).  While the Veteran is competent to 
report what comes to him through his senses, he does not have 
medical expertise.  See Layno v. Brown, 6 Vet. App. 465  
(1994).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that lay evidence is one type of 
evidence that must be considered and competent lay evidence 
can be sufficient in and of itself.  The Board retains the 
discretion to make credibility determinations and otherwise 
weigh the evidence submitted, including lay evidence.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  
This would include weighing the absence of contemporary 
medical evidence against lay statements.  

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, was 
observable and identifiable by lay people.  Because varicose 
veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  The Court found the veteran's lay testimony 
regarding varicose vein symptomatology in service represented 
competent evidence.  

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
Federal Circuit determined that lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when 
(1) a layperson is competent to identify the medical 
condition (noting that sometimes the layperson will be 
competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

Although the Veteran is competent in certain situations to 
provide a diagnosis of a simple condition such as varicose 
veins, the Veteran is not competent to provide evidence as to 
more complex medical questions.  See Woehlaert v. Nicholson, 
21 Vet. App. 456 (2007).

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr. 

The issue on appeal does not involve a simple diagnosis or 
medical assessment.  See Jandreau; see also Woehlaert.  The 
Veteran is not competent to provide more than simple medical 
observations such as noting that he experienced pain in his 
hip during active duty and that the pain continued after 
discharge.  The Veteran is not competent to provide a complex 
medical opinion regarding the etiology of the current left 
hip disorder.  See Barr.  

Analysis

Service pre-induction examination dated in April 1970 
documents the existence of pins in the Veteran's left hip 
joint, noted to have been the result of a hip operation 
approximately 5 years prior in 1964 or 1965.  Clinical 
evaluation of the left hip showed full range of motion 
without pain.  It was determined that the pins in the joint 
had not been exposed to trauma, and it was not considered 
disqualifying.  The Veteran was allowed to enter service on 
that basis.  On June 17, 1970, the Veteran was seen in the 
outpatient clinic for left hip pain that had been gradually 
increasing for the previous week.  X-rays revealed that the 
hips were in perfect position with no findings of bony 
destruction or degeneration.  The condition of the left hip 
was good with moderate discomfort.  The Veteran was released 
from training.  Upon medical board evaluation, the Veteran 
was diagnosed as having three pins in the left hip, probably 
due to an old slipped capitofemoral epiphysis.  The left hip 
disorder was not found to be in the line of duty but to have 
existed prior to military service; the Veteran was released 
from service in August 1970 on that basis.

Social Security Administration (SSA) records show that the 
Veteran presented in February 2001 with a three month history 
of diffuse joint pain.  A Computerized Axial Tomography (CT) 
scan report showed post-operative changes of the left hip 
with three threaded screws extending through the femoral neck 
into the femoral head but with a normal joint space.  In June 
2002, the Veteran was found by the SSA to be totally disabled 
primarily due to degenerative disc disease of the back.  The 
Veteran had a secondary diagnosis of degenerative joint 
disease and diabetes mellitus.  VA neurology consult 
treatment notes dated in September 2002 indicate that the 
Veteran did concrete work, at least for awhile, prior to 
becoming disabled.

In September 2002, the Veteran filed the current claim of 
entitlement to service connection for a left hip disorder.  
As noted above, the Veteran argues that service connection is 
warranted because his pre-existing left hip disorder was 
permanently aggravated during service.

Clearly and unmistakably, the Veteran's left hip disorder 
pre-existed service as shown on the 1970 pre-induction 
service entry examination, diagnosed as three pins in the 
left hip, probably due to an old slipped capitofemoral 
epiphysis.  The Veteran has not argued that his left hip 
disorder was not present prior to active duty.  In his 
original application for compensation which was received in 
September 2002, the Veteran specifically argued that a pre-
existing left hip disorder was aggravated by his active duty 
service.  The Veteran testified at an August 2004 RO hearing 
that he had injured his left hip prior to active duty which 
was treated by the insertion of three pins.  The Board finds  
the presumption of soundness does not attach and the 
Veteran's claim of service connection for a left hip disorder 
turns upon whether competent evidence can be produced 
supporting the allegation that his pre-existing left hip 
disorder was permanently aggravated in service.

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b).  In the instant case, on the basis of all the 
evidence of record, the Board must conclude that the 
preponderance of that evidence is against a finding that the 
Veteran's left hip disorder increased in severity during 
service beyond that which was due to the natural progress of 
the condition.  

The Veteran himself has theorized that his left hip disorder 
was aggravated by his shortened period of service.  As set 
out above, however, the Veteran is not competent to provide a 
medical opinion indicating that his current left hip disorder 
was the result of aggravation of a pre-existing disorder by 
the short period of active duty service.  

To the extent that the Veteran testified that VA health care 
providers informed him that he had calcification in his hip 
which was because the hip was aggravated by military service, 
the Board notes that the Court has held that a lay person's 
statement about what a physician told him or her, i.e., 
"hearsay medical evidence," cannot constitute medical 
evidence, as "the connection between what a physician said 
and the layman's account of what he purportedly said, 
filtered as it was through a layman's sensibilities, is 
simply too attenuated and inherently unreliable to constitute 
'medical' evidence."  See Robinette v. Brown, 8 Vet. App. 69 
(1995).  In this regard, the Board notes that, aside from the 
veteran's own testimony on the matter of what a physician 
reported to him, the record is devoid of evidence 
substantiating any such admission by medical personnel.  

The medical evidence which supports the Veteran's claim 
consists of a January 2008 letter from D.W.H., D.C.  The 
author wrote that physical examination and X-ray findings 
revealed a 19 millimeter anatomical shortening of the left 
leg.  The author opined that it is "possible" that a left 
hip injury the Veteran sustained 30 years prior while serving 
in the Army was the cause of the leg length discrepancy.  It 
was further written that, when there was a large leg length 
discrepancy, the biomechanics of the spine become abnormal 
causing segmental dysfunction which can lead to pain and 
muscle imbalance/spasm.  The author did not provide any 
rationale to support his opinion that the Veteran's left leg 
could have been shortened by his military service.  He also 
did not cite to any clinical evidence to support his opinion.  

The January 2008 letter from the chiropractor is outweighed 
by the medical evidence of record which indicates that the 
left hip disorder was not aggravated by the Veteran's active 
duty service.  

The fact that there were no reports of complaints or 
treatment for a left hip disorder for many years after 
service (a period in which the Veteran was employed, at least 
for awhile doing concrete work, an occupation that would 
likely involve physical labor) weighs against the claim.  
While the Veteran has testified that he has had continuous 
problems with his left hip since discharge, clinical records 
do not document such symptomatology.  See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period 
without medical complaint can be considered, along with other 
factors concerning a claimant's health and medical treatment 
during and after military service, as evidence of whether an 
injury or a disease was incurred in service which resulted in 
any chronic or persistent disability.); Forshey v. West, 
12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact).  
Private medical records do not reference problems with 
continuous left hip pain since the Veteran's discharge.  A 
November 1973 record includes a report of a past history of 
"L pin in his L hip" in 1963 but no indication of problems 
since that time.  In March 1975, the Veteran complained of 
his back bothering him and pain going down his left leg.  
There was no indication that this was a chronic problem.  
Another record dated the same month reveals the Veteran 
sought treatment in the emergency room for an acute back ache 
and an inability to move his left leg.  It was noted that the 
Veteran had a history of a car accident in October 1974 and 
had been using a back brace since that time.  It was also 
noted that he had an injury to his right hip while playing 
football which was treated with the insertion of two pins.  
It was noted that there was a history of a back ache but 
there was no mention of a history of problems with the left 
hip.  A July 1991 private clinical record indicates that the 
Veteran sought treatment for a left leg injury after he fell 
down stairs at his home.  It was noted that the Veteran had 
pins in his left hip in 1966 for aseptic necrosis.  There was 
no report of continuous problems with the left hip.  The 
assessment was contusion to the left thigh. 

VA clinical records also do not support the Veteran's 
allegations of continuity of symptomatology for left hip 
problems from the time of discharge to the present.  In 
February 2001, the Veteran sought treatment for constant pain 
in all his joints.  He reported the onset of the pain in the 
right upper extremity began three months prior and then came 
to involve all his joints with the worse being the left knee.  
In April 2001, the Veteran reported that he started to 
experience diffuse musculoskeletal pain almost one year 
prior.  The painful areas included the elbows, hips, knees 
and ankles.  A VA clinical record dated in October 2001 
references problems with joint pains involving the knees, 
hips, elbows and ankles which had been present for over the 
preceding year.  There was no reference to long-standing left 
hip pain.  A September 2002 record reveals the Veteran 
reported he had had severe joint pains in his legs for the 
past several years.  It was also noted that he had had 
surgery on his left hip and had three pins placed but there 
was no reference to continuous left hip pain.  A VA clinical 
record dated in May 2003 reveals that the Veteran reported he 
injured his left hip prior to active duty which required 
three pins with surgical reduction.  Upon entry into active 
duty, the Veteran injured his left hip and was informed that 
he should never have been in the military.  The Veteran 
reports that, since getting older, he has had chronic pain in 
the left hip which is now affecting his left knee as well as 
his right knee due to favoring the left leg.  

While the Veteran has alleged continuity of symptomatology 
from the time of discharge to the present, the Board finds 
these allegations are outweighed by the lack of any 
indication in the VA and private clinical records of such a 
history.  The Board finds it reasonable to assume that, if 
the Veteran had had continuous left hip pain since discharge, 
he would have mentioned this fact to health care providers 
while seeking treatment, in part, for left hip pain.  There 
are numerous references in the clinical records to the fact 
that the Veteran had pinning of the left hip but no 
indication that there was any residual left hip disability as 
a result either prior to or after discharge from active duty.  
The Veteran has testified that he did not seek treatment for 
his left hip due to financial constraints.  The Board notes, 
however, that when the Veteran did seek post-service medical 
treatment, he failed to report the continuity of 
symptomatology.  It is the duty of the Board as the fact 
finder to determine the credibility of the testimony and 
other lay evidence.  Culver v. Derwinski, 3 Vet. App. 292, 
297 (1992).  It is further noted that not only may the 
veteran's memory have dimmed with time, but self interest may 
play a role in the more recent statements.  See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) [interest may affect the 
credibility of testimony]; cf. Pond v. West, 12 Vet. App. 
341, 346 (1999).  

The report of a January 2003 VA examination weighs against 
the Veteran's claim.  The VA orthopedic examiner conducted an 
examination of the Veteran's left hip pursuant to the request 
for development made by the RO for the specific purpose of 
determining whether the Veteran's pre-existing left hip 
disorder had increased in severity during service to a 
permanent degree beyond what would be considered the normal 
progress of that disease.

The request for the January 2003 orthopedic examination 
specified that the Veteran's claims folder was being sent for 
review by the examiner prior to the examination.  Although 
the report of the examination does not specifically state 
that the claims file was reviewed, it is clear from the 
details set out in the report that the Veteran's claims file, 
including his service medical records, were reviewed.  The 
Veteran's complaints and history relative to his left hip 
were noted in detail.  A thorough examination was conducted.

Following examination, the assessment was: 1) History of 
slipped capital femoral epiphysis, with pinning, prior to 
entry into the service; and 2) Mild degenerative changes, 
with moderate symptoms of degenerative arthritis, left hip.

The examiner commented that the Veteran had a fairly 
significant injury to the left hip and underwent surgery for 
this condition, and eventually got back to a full active 
lifestyle prior to entry into the service.  It was noted that 
within three weeks of boot camp training, the Veteran's hip 
began bothering him, and he could not complete basic training 
due to the persistence of these symptoms with heavier 
activities, and was discharged from service.  Although the VA 
physician opined that it is more likely than not that the 
Veteran should not have entered service as it was proven that 
his hip would not have put up with the rigors of military 
duties, the physician concluded that none of the activities 
or incidents in service permanently aggravated the Veteran's 
hip condition.

It is important to emphasize that the opinion of the January 
2003 VA orthopedic examiner noted above was based upon a 
review of the claims file, the Veteran's medical records, 
considerable testing, and upon a comprehensive examination of 
the Veteran.  Significantly, this examiner provided a well 
reasoned opinion with reference to the pertinent evidence, 
including that in favor or against the Veteran's claim.

A VA examination which was conducted in July 2007 also weighs 
against the Veteran's claim.  The examiner specifically 
reported that he had access to and had reviewed the Veteran's 
claims file in conjunction with the examination.  The 
Veteran's complaints and history relative to his left hip 
were noted in detail.  A thorough examination was conducted.  
The impression from the examination was mild left hip 
degenerative joint disease, a history of left slipped capital 
femoral epiphysis status post pinning and trochanteric 
bursitis.  

The examiner noted that the Veteran sustained an injury to 
his left hip playing football as a teenager which was treated 
surgically.  The examiner opined that this event sustained as 
a teenager was most likely the causative event for the 
subsequent left hip pain and mild degenerative joint disease.  
The examiner wrote that the natural history of a slipped 
capital femoral epiphysis often includes the development of 
chondrolysis or vascular problems of the femoral head and 
often the development of an abnormal shape to the femoral 
head.  These patients often have a life long problem with the 
affected hip and often go on to develop early degenerative 
changes.  The examiner referenced X-rays as showing that the 
Veteran has maintained his overall femoral head shape rather 
well and only minor degenerative changes were noted.  The 
examiner noted that the subsequent degenerative changes seen 
in patients who have had an insult to the femoral head as 
children often occur without a secondary injury.  Therefore, 
in the opinion of the examiner, the mild hip degenerative 
joint disease is not caused by or the result of injury or 
aggravation sustained while in the service but rather the 
insult the Veteran sustained while as a teenager.  The 
examiner noted that the Veteran was exquisitely tender over 
the area of his scar which was most likely trochanteric 
bursitis that had developed from the underlying prominent 
hardware.  The irritation from the hardware was contributing 
to some of the Veteran's pain and was not related to the 
military service but to the initial injury itself.  The 
examiner further noted that the majority of patients who have 
true hip arthritis tend to report more groin pain.  It was 
noted that the Veteran reported lateral hip side pain with 
only some groin pain.  The Veteran also reported episodes of 
numbness in the lower extremity.  The examiner found that the 
numbness would certainly not be related to the hip.  Given 
the Veteran's history of back pain, the examiner opined that 
some of his pain in the hip and leg may be related to his 
back rather than his hip.  

The examiner who conducted the July 2007 VA examination 
supported his opinions by reference to physical findings as 
well as citations to the normal course of progression of a 
slipped capital femoral epiphysis.  The Board finds this 
examination report also provides competent evidence 
demonstrating the Veteran's left hip disability was not 
incurred in or aggravated by his active duty service.  

In summary, the Board must conclude that the preponderance of 
the competent evidence fails to document that the Veteran's 
pre-existing left hip disorder was aggravated in service to a 
permanent degree.  Given that no other disabilities have been 
service connected, for the sake of completeness, the Board 
may also conclude that the Veteran's left hip disorder was 
not aggravated by any service-connected disorder.  38 C.F.R. 
§ 3.310(a).  Allen v. Brown, 7 Vet. App. 439 (1995).  The 
Veteran's claim must be denied on those bases.

Based upon the foregoing analysis, the Board finds that a 
preponderance of the competent evidence in this case is 
against the claim for service connection for a left hip 
disorder on any basis.  As to the question of according 
reasonable doubt to the Veteran's claim, on the basis of a 
thorough review of the record, it is concluded that there is 
no approximate balance of the evidence for and against the 
claim.  Indeed, the preponderance of the evidence is against 
finding that the disorder at issue is related to service or a 
service-connected disorder, and thus against the claim for 
service connection for a left hip disorder, to include mild 
degenerative changes of the left hip, with residuals of 
pinning due to history of slipped capital femoral epiphysis.  
As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply.  38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Accordingly, service connection for the claimed disorder must 
be denied.

	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for a left hip disorder, to 
include mild degenerative changes of the left hip, with 
residuals of pinning due to history of slipped capital 
femoral epiphysis, is denied.



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


